PER CURIAM.
Rule 3.16(e), 31 F.S.A., (Attorney’s Fees) provides “Where attorney’s fees are. allowable by law for services in the appellate court the request therefor shall be pre*4sented by motion filed with the clerk of the appellate court at or before the time of filing the party’s first brief, and shall be disposed of at the time the case is disposed of on the merits, unless otherwise ordered by the court.” (Emphasis added)
In this case the first brief was filed July 5, 1961, argument heard on November 10, 1961, and decided February 21, 1962. Now at this late date, May 4, 1962, Petition has been presented for attorneys’ fees for services rendered in the presentation of the matter before this court. Obviously, this is a flagrant violation of the Florida Appellate Rule hereinabove quoted, and therefore the Petition is denied.
It is so ordered.
TERRELL, Acting C. J., and DREW, O’CONNELL and HOBSON (Ret.), JJ., and SCOTT, C. J., concur.